On Rehearing.

Messrs. E. N. Clark, Henry McAllister, Jr., C. W. Waterman, Fred Herrington, C. C. Dorsey, Rogers, Cuthbert & Ellis, and Peirpont Fuller, amici curiae.
Opinion

per Curiam:

This cause was originally heard and determined by three justices constituting a department of the court. The controversy was then presented on its merits, the specific subjects urged for consideration being confined practically to negligence and contributory negligence. Within the time allowed, a petition for rehearing was filed. By this petition and the printed argument in support thereof, a question of statutory interpretation was, for the first time, strenuously urged. It was therein asserted that the employers ’ liability acts of 1893 and 1901 must be so construed that the sixty days notice by plaintiff prescribed in the former, should also be required in *252cases arising under the latter. Upon this question numerous additional counsel appeared, amici curiae, and filed exhaustive printed briefs and arguments.
The new matter thus presented was not considered at the former hearing or determined by the opinion. It was not mentioned in the opéning brief for appellant or in defendant’s answering printed argument. The only reference thereto covered but little over a page, at the conclusion of appellant’s “supplemental and reply” brief, filed by leave of court a week before the final hearing and two years after original submission of the cause.' But little reliance seemed to be placed thereon, even then, and only one authority was cited. Moreover, in closing this “supplemental” brief, a summary of the points relied on was separately stated and numbered; but this subject was wholly omitted from that summary. And finally, if it was mentioned at all at the oral argument, the reference was so brief and informal as not to attract the attention of the sitting justices, or to the slightest extent impress itself .upon their memories.
Notwithstanding the foregoing circumstances, in view of the deep and general interest shown upon the present application, and in view of the further circumstance that the constitutionality of the later statute might, under one aspect of the case, become involved, a rehearing before the court en banc was allowed, and an oral argument, to be heard by all the justices, was ordered.
That hearing has now taken place. But upon mature consideration, the court is unanimously of the opinion that the new matter thus brought to its attention should not be determined in this case. It is not considered wise to encourage the practice of allowing, in general, practically new subjects to be brought forward for the first time upon rehearing. *253The matter of statutory interpretation urged upon this rehearing will, therefore, he left open for adjudication at some future date and in some other controversy. And the opinion filed will, with certain verbal corrections, remain the opinion of the court. Judgment affirmed.